NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KURT CHADWELL,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND - _
OFFICE OF PERSONNEL MANAGEMENT,
In,terven,or.
2013-3174
Petition for review of the Merit Systems Protection
Board in case no. DA3O0A09U680-I-1.
ON MOTION
ORDER
Kurt ChadWell moves without opposition for a 45-day
extension of tini1e, until December 10, 2011, to file his
initial brief,

CHADWELL v. MSPB 2
Upon consideration thereof
IT ls ORDERE:o THAT:
The motion is granted No further extensions should
be anticipated
FOR THE COURT
gm 2 7  lsi Jan I'I0rbaly
Date J an H0rbaly
C1erk
cc: Kurt ChadWe1l
Jeffrey A. Gauger, Esq.
Matthew F. Scarlato, Esq. s‘s_cDuR]EB'FEl?PEAls mn
52 1 THE FEDERAL ClRCUlT
UCT27ZOH
JAN |'l0RBALY
CLERK